COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00158-CV


IN THE INTEREST OF E.C., A CHILD




                                      ----------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 125-393-2013
                               ----------

                         MEMORANDUM OPINION1

                                      ----------

      On May 13, 2014, the trial court signed an order granting Appellees’

motion to strike the plea in intervention filed by L.G. L.G. filed a notice of appeal

on May 20, 2014, challenging the order. On May 21, 2014, we notified the

parties that it appeared the order striking L.G.’s plea in intervention was not a

final judgment or an appealable interlocutory order.        See Metromedia Long


      1
       See Tex. R. App. P. 47.4.
Distance, Inc. v. Hughes, 810 S.W.2d 494, 499 (Tex. App.—San Antonio 1991,

writ denied) (recognizing order dismissing or striking petition in intervention may

not be appealed by intervenor before entry of final judgment). We instructed

L.G., or any party desiring to continue the appeal, to respond no later than June

2, 2014, showing grounds for continuing the appeal, and we warned that the

appeal was subject to dismissal for want of jurisdiction. See Tex. R. App. P.

42.3, 44.3. No party responded. Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                      PER CURIAM


PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: July 17, 2014




                                         2